Order filed June 6, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-01106-CR
                                  ____________

                      DOUGLAS WAYNE RING, Appellant

                                         V.

                           THE STATE OF TEXAS, Appellee


                      On Appeal from the 23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 64814


                                     ORDER

      On April 30, 2013, this Court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine whether appellant was
indigent and entitled to a free record and appointed counsel.

      On May 29, 2013, the trial court found appellant was indigent for purposes
of receiving a free record and appointment of counsel. The court appointed Perry
Stevens to represent appellant on appeal.
      Therefore, the appeal is reinstated. The reporter’s record is due on or before
July 8, 2013. Appellant’s brief is due 30 days after the reporter’s record is filed.

                                        PER CURIAM